Name: Commission Regulation (EEC) No 1345/80 of 30 May 1980 fixing for the 1980/81 marketing year the amount of production aid for certain products processed from fruit and vegetables and the minimum price to be paid to producers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 5. 80 Official Journal of the European Communities No L 135/59 COMMISSION REGULATION (EEC) No 1345/80 of 30 May 1980 fixing for the 1980/81 marketing year the amount of production aid for certain products processed from fruit and vegetables and die minimum price to be paid to producers  the trend of production costs in the fruit and vege ­ tables sector ; Whereas the application of these criteria results in the minimum price being fixed at the levels set out below ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2999/79 (2), and in particular Article 3c thereof, Whereas Article 3b of Regulation (EEC) No 516/77 defined the criteria for fixing the amount of produc ­ tion aid ; whereas the application of these criteria results in the amount of aid being fixed at the levels set out below ; Whereas under Article 3a (3) of the said Regulation the minimum price to be paid to producers is calcu ­ lated on the basis of :  the level of the minimum price in application during the preceding marketing year, and HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1980/81 marketing year, the production aid for tomato concentrates referred to in Article 3a of Regulation (EEC) No 516/77 shall be 3710 ECU per 100 kilograms, immediate packing included, for the following product : CCT heading No Description Quality Presentation ex 20.02 C Tomato concentrates Dry extract content : 28 % or more but less than 30 % Immediate packing of 1-5 kg or more  for the 'Roma and similar varieties, 12-73 ECU.2. The minimum price to be paid to the producer, as referred to in Article 3a (3) of the said Regulation, shall, for the marketing year in question, be 8-75 ECU per 100 kilograms net of tomatoes, ex grower. The minimum price to be paid to the producer, as referred to in Article 3a (3) of that Regulation, shall for the said marketing year be :  14-63 ECU per 100 kilograms net of tomatoes of the 'San Marzano' variety, ex-grower,  11-03 ECU per 100 kilograms net of tomatoes of the 'Roma' and other similar varieties, ex-grower. Article 2 1 . For the 1980/81 marketing year, the production aid as referred to in Article 3a of Regulation (EEC) No 516/77 for preserved whole peeled tomatoes falling within subheading ex 20.02 C of the Common Customs Tariff shall be per 100 kilograms, immediate packing included :  for the 'San Marzano' variety, 15-98 ECU, 2. For the 1980/81 marketing year, the production aid as referred to in Article 3a of Regulation (EEC) No 516/77 for non-whole preserved peeled tomatoes falling within subheading ex 20.02 C of the Common Customs Tariff shall be 6-24 ECU per 100 kilograms, immediate packing included. (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 341 , 31 . 12. 1979, p. 1 . No L 135/60 Official Journal of the European Communities 31 . 5. 80 Tariff, as referred to in Article 3a of Regulation (EEC) No 516/77, shall be :  12-60 ECU per 100 kilograms of product, imme ­ diate packing included, with a dried extract content of not less than 7 % but less than 8 %,  14*40 ECU per 100 kilograms of product, imme ­ diate packing included, with a dried extract content of not less than 8 % but less than 10 %,  17-10 ECU per 100 kilograms of product, imme ­ diate packing included, with a dried extract content of not less than 10 % but less than 12 %. Such products may be described otherwise than as 'tomato juice'. 2. The minimum price to be paid to the producer, as referred to in Article 3a (3) of the said Regulation, shall for the said marketing year be 8-75 ECU per 100 kilograms net of tomatoes, ex-grower. The minimum price to be paid to the producer, as referred to in Article 3a (3) of that Regulation, shall for tomatoes intended for manufacture of the preserves referred to above be 9.12 ECU per 100 kilo ­ grams net of tomatoes, ex-grower. Article 3 1 . For the 1980/81 marketing year, the amount of production aid for frozen peeled tomatoes falling within subheading ex 07.02 B of the Common Customs Tariff, as referred to in Article 3a of Regula ­ tion (EEC) No 516/77, shall be 12*73 ECU per 100 kilograms, immediate packing included. 2. The minimum price to be paid to the producer, as referred to in Article 3a (3) of the said Regulation, shall for the said marketing year be 11-03 ECU per 100 kilograms net of tomatoes, ex-grower. Article 4 1 . For the 1980/81 marketing year, the amount of the production aid for tomato flakes falling within subheading ex 07.04 B of the Common Customs Tariff, as referred to in Article 3a of Regulation (EEC) No 516/77, shall be 144.68 ECU per 100 kilograms, immediate packing included. 2. The minimum price to be paid to the producer, as referred to in Article 3a (3) of the said Regulation, shall for the said marketing year be 11*03 ECU per 100 kilograms net of tomatoes, ex-grower. Article 5 1 . For the 1980/81 marketing year, the production aid for tomato juice falling within heading No ex 20.07 of the Common Customs Tariff, as referred to in Article 3a of Regulation (EEC) No 516/77, shall be 9-15 ECU per 100 kilograms of product, imme ­ diate packing included, with a dried extract content of 5 % or more but less than 7 % . This amount shall be multiplied by the coefficient 0-65 to obtain the aid in respect of tomato juice with a dried extract content of 3*5 % or more but less than 5 %. The products referred to in the first subparagraph may be described otherwise than as 'tomato juice'. 2. The minimum price to be paid to the producer, as referred to in Article 3a (3) of the said Regulation, shall for the said marketing year be 9-12 ECU per 100 kilograms net of tomatoes, ex-grower. Article 6 1 . For the 1980/81 marketing year, the amount of production aid for tomato juices falling within subheading ex 20.02 C of the Common Customs Article 7 1 . For the 1980/81 marketing year, the production aid for peaches in syrup falling within subheading ex 20.06 B of the Common Customs Tariff, as referred to in Article 3a of Regulation (EEC) No 516/77, shall be 26*06 ECU per 100 kilograms, immediate packing included. 2. The minimum price to be paid to the producer, as referred to in Article 3a (3) of the said Regulation, shall for the said marketing year be 31-58 ECU per 100 kilograms net of peaches, ex grower. Article 8 1 . For the 1980/81 marketing year, the production aid for prunes falling within subheading 08.12 C of the Common Customs Tariff, as referred to in Article 3a of Regulation (EEC) No 516/77, shall be 47-90 ECU per 100 kilograms net for products of size cate ­ gory 66 fruits per 500 grams with a moisture content of 21 to 23 %. 2. The minimum price to be paid to the producer, as referred to in Article 3a (3) of the said Regulation, shall for the said marketing year be 140-11 ECU per 100 kilograms of dried Ente plums, ex grower, of size category 66 fruits per 500 grams with a moisture content of 21 to 23 %. Article 9 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from :  1 July 1980 for tomato products and peaches in syrup,  1 September 1980 for prunes. 31 . 5. 80 Official Journal of the European Communities No L 135/61 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 1980. For the Commission Finn GUNDELACH Vice-President